NUMBER 13-12-00470-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JAHIRIEIKONEN ISRAEL-LOWE,                                                    Appellant,

                                             v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 404th District Court
                         of Cameron County, Texas



                         ORDER ABATING APPEAL
              Before Justices Benavides, Perkes, and Longoria
                                Per Curiam

       Appellant, Jahirieikonen Israel-Lowe, filed a notice of appeal with this Court from

his conviction. The record currently before the Court fails to include a certification of

appellant’s right to appeal. Based upon information provided by the district clerk’s office,

a certification has not yet been entered by the trial court.

       Accordingly, this matter is ABATED and REMANDED to the trial court for entry of a
certification of the appellant’s right to appeal.        On remand, the trial court shall

immediately issue notice of a hearing and accordingly conduct a hearing addressing the

foregoing matter. We further direct that, after conducting the hearing, the trial court

certify whether appellant has the right of appeal. The trial court's certification, and any

orders it enters, shall be included in a supplemental clerk's record. The trial court is

directed to cause the supplemental clerk's record to be filed with the Clerk of this Court

within thirty days of the date of this order. Should the trial court require more time to

comply with the directions of this Court, it shall request an extension prior to the expiration

of this deadline.

       It is so ORDERED.

                                                   PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this
the 21st day of October, 2013.




                                              2